DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.

Response to Amendment
The amendment filed on 08/02/2021 has been considered by Examiner.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2018/0130857 A1).

Claim 1, Lee (Fig. 1-17F) discloses an electronic device (1; Fig. 1; Paragraph [0041]), comprising: 
a display panel (Fig. 1) comprising: 
a first substrate (100; Fig. 1 and 2A); and 
a second substrate (202; Fig. 2A) opposite to the first substrate (100; Fig. 1 and 2A); 
a fingerprint sensing unit (SP; Fig. 1 and 2A; Paragraph [0045]; wherein discloses “a fingerprint sensor”; 800; Fig. 9) disposed on an inner surface of the first substrate (100; Fig. 2A); 
10a display component (DP; Fig. 1 and 2A; Paragraph [0043]; 600; Fig. 7) disposed on the inner surface of the first substrate (100; Fig. 2A); and 
an integrated circuit (700; Fig. 7; 900; Fig. 9; Paragraph [0102-0103]; wherein discloses both data driver and scan driver can be directly mounted on substrate 100; Paragraph [0132-0133]; wherein both sensor scan driver and read out circuit can be directly mounted on substrate 100; Paragraph [0106]; which states “Although the scan driver 710, the data driver 720, and the timing controller 750 have been individually illustrated in FIG. 7, at least some of these components (or components of the scan driver 710, the data driver 720, and the timing controller 750) may be integrated”; Paragraph [0135]; which states ‘Although the sensor scan driver 910, the read-out circuit 920, and the power supply unit 950 are individually illustrated in FIG. 9, at least some of these components (or components of the sensor scan driver 910, the read-out circuit 920, and the power supply unit 950) may be integrated”; Paragraph [0136] which states “With reference to FIGS. 7 and 9, the scan driver 710, the data driver 720, the timing controller 750, the power supply unit 950, the sensor scan driver 910, the read-out circuit 920, and/or one or more components thereof, may be implemented via one or more general purpose and/or special purpose components, such as one or more discrete circuits, digital signal processing chips, integrated circuits, application specific integrated circuits, microprocessors, processors, programmable arrays, field programmable arrays, instruction set processors, power sources, and/or the like”; therefore Lee clearly teaches an embodiment in which display driving circuit of 700 figure 7 and the fingerprint sensor driving circuit 900 of figure 9 may be “implemented via one” “integrated circuit”) disposed on the first substrate (100; Fig. 1) for driving the display component (600; Fig. 7) and the fingerprint sensing unit (800; Fig. 9).  

Claim 6, Lee (Fig. 1-17F) discloses wherein the display component (600; Fig. 7) is electrically connected to the integrated circuit (700; Fig. 7; Paragraph [0106]; which states “Although the scan driver 710, the data driver 720, and the timing controller 750 have been individually illustrated in FIG. 7, at least some of these components (or components of the scan driver 710, the data driver 720, and the timing controller 750) may be integrated”; Paragraph [0136] which states “With reference to FIGS. 7 and 9, the scan driver 710, the data driver 720, the timing controller 750, the power supply unit 950, the sensor scan driver 910, the read-out circuit 920, and/or one or more components thereof, may be implemented via one or more general purpose and/or integrated circuits, application specific integrated circuits, microprocessors, processors, programmable arrays, field programmable arrays, instruction set processors, power sources, and/or the like”) via a conductive line (D1-Dq and DS1-DSp; Fig. 7), and the fingerprint sensing unit (800; Fig. 9) is electrically connected to the integrated circuit (900; Fig. 9; Paragraph [0135]; which states ‘Although the sensor scan driver 910, the read-out circuit 920, and the power supply unit 950 are individually illustrated in FIG. 9, at least some of these components (or components of the sensor scan driver 910, the read-out circuit 920, and the power supply unit 950) may be integrated”; Paragraph [0136] which states “With reference to FIGS. 7 and 9, the scan driver 710, the data driver 720, the timing controller 750, the power supply unit 950, the sensor scan driver 910, the read-out circuit 920, and/or one or more components thereof, may be implemented via one or more general purpose and/or special purpose components, such as one or more discrete circuits, digital signal processing chips, integrated circuits, application specific integrated circuits, microprocessors, processors, programmable arrays, field programmable arrays, instruction set processors, power sources, and/or the like”) via 5another conductive line SS0-SSn and 01-0m; Fig. 9).  

Claim 7, Lee (Fig. 1-17F) discloses wherein the display panel (Fig. 2A) further comprises an insulating layer (270; Fig. 2A; Paragraph [0059]; wherein discloses “The pixel definition layer 270 may be made of at least one material selected from the group consisting of organic insulating materials, such as an acrylic organic compound, and may be made of any of various insulating materials”) disposed between (Fig. 2A; wherein figure shows the pixel definition layer 270 disposed between the pixel electrodes (112 or 111) and sensor electrode 130) the display component (112 and 111; Fig. 2A) and the fingerprint sensing unit (130; Fig. 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0130857 A1) in view of Bok (US 2018/0089485 A1).

Claim 2, Lee discloses the electronic device according to claim 1.
Lee does not expressly disclose further comprising a touch 15sensing unit, wherein the integrated circuit is additionally for driving the touch sensing unit.  

Bok (Fig. 1-15B) discloses further comprising a touch 15sensing unit (S1; Fig. 6; Paragraph [0146]), wherein the integrated circuit (Fig. 7; Paragraph [0091]; wherein discloses “the sensor control unit SC and the display driving unit PC may be disposed in integrated circuit)”) is additionally for driving (SC; Fig. 7) the touch sensing unit (S1; Fig. 7).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s electronic device by applying a touch sensing unit, as taught by Bok, so to use an electronic device with a touch sensing unit for provide a display device which is capable of sensing a touch position and a touch pressure while sensing the fingerprint thereby enhancing convenience of use (Paragraph [0031]).

Claim 3, Bok (Fig. 1-15B) discloses wherein the 20touch sensing unit (S1; Fig. 6; Paragraph [0146]) is disposed on the first substrate (SUB; Fig. 6).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee’s electronic device by applying a touch sensing unit, as taught by Bok, so to use an electronic device with a touch sensing unit for provide a display device which is capable of sensing a touch position and a touch pressure while sensing the fingerprint thereby enhancing convenience of use (Paragraph [0031]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0130857 A1) in view of Bok (US 2018/0089485 A1) as applied to claim 2 above, and further in view of Byun et al (US 2011/0242050 A1).

Claim 4, Lee in view of Bok discloses the electronic device according to claim 2.

Byun (Fig. 9C and 9D) discloses wherein the touch sensing unit is disposed (ITG (Sensor); Fig. 9D; 920; Fig. 9G; Paragraph [0088]; wherein discloses 'a sensing unit may be formed by patterning a transparent electrode ITO (sensor) and maybe formed on an additional glass separated from a display panel”) on the second substrate (Glass; Fig. 9D), and the second substrate (Glass; Fig. 9D) overlaps with the first substrate (Bottom Glass; Fig. 9D).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Bok’s electronic device by applying an integrated circuit on a substrate, as taught by Byun, so to use an electronic device with an integrated circuit on a substrate for providing a touch system including this type of touch controller, as well as methods of compensating for parasitic capacitances in touch systems (Paragraph [0011]).

Claim 5, Byun (Fig. 9C and 9D) discloses wherein the touch sensing unit (920; Fig. 9C) is electrically connected (FPCB; Fig. 9G; Paragraph [0087]; wherein discloses ‘The touch panel 920 and the semiconductor chip 951 maybe electrically connected to each other via a FPCB”) with the integrated circuit (951; Fig. 9C) at a side surface of the second substrate (Glass; Fig. 9D; Paragraph [0088]) through a connection line (FPCB; Fig. 9C; Paragraph [0087]; wherein discloses ‘The touch panel 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lee in view of Bok’s electronic device by applying an integrated circuit on a substrate, as taught by Byun, so to use an electronic device with an integrated circuit on a substrate for providing a touch system including this type of touch controller, as well as methods of compensating for parasitic capacitances in touch systems (Paragraph [0011]).

Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are not persuasive.
With respect to claim 1, the Applicant argues in the submitted response on pages 4-6 that the prior art reference of Lee et al (US 2018/0130857 A1) does not teach or discloses the claim limitation “an integrated circuit disposed on the first substrate for driving the display component and the fingerprint sensing unit.”
The Examiner respectfully disagrees with this argument. The cited prior art reference of Lee US 2018/0130857 shows a display driving circuit 700 figure 7, and fingerprint driving circuit 900 figure 9, but is not limited to this embodiment. See Paragraph [0106] which states “Although the scan driver 710, the data driver 720, and the timing controller 750 have been individually illustrated in FIG. 7, at least some of these components (or components of the scan driver 710, the data driver 720, and the timing controller 750) may be integrated.” Therefore implying the components of at least some of these components (or components of the sensor scan driver 910, the read-out circuit 920, and the power supply unit 950) may be integrated.” Therefore implying the components of element 90 can be integrated. See Paragraph [0136] which states “With reference to FIGS. 7 and 9, the scan driver 710, the data driver 720, the timing controller 750, the power supply unit 950, the sensor scan driver 910, the read-out circuit 920, and/or one or more components thereof, may be implemented via one or more general purpose and/or special purpose components, such as one or more discrete circuits, digital signal processing chips, integrated circuits, application specific integrated circuits, microprocessors, processors, programmable arrays, field programmable arrays, instruction set processors, power sources, and/or the like.” Therefore Lee’s specification includes an embodiment in which the elements included in 700 of figure 7 and the elements included in 900 of figure 9 can be “implemented via one” component “such as one” integrated circuit. See Paragraph [0137] which further states the said components can be implemented as a “general processor, digital signal processing (DSP) chip, an application specific integrated circuit (ASIC)”. Therefore performing the same process of each individual element in a single processing chip is also taught by Lee. In light of these teachings by Lee, the Examiner believes one of ordinary skill in the art would have understood the figures to not be limited to what is shown in the figures, but to further include multiple embodiments in which the disclosed components 700 and 900 be implemented with at least one “integrated circuit”.

With respect to dependent claims 2-6, the Applicant argues on page 6 of the submitted response that the claims should be allowable based on the dependency from claim 1. 
The Examiner respectfully disagrees with this argument. See response to claim 1 above.

With respect to dependent claim 7, the Applicant argues on page 6 of the submitted response that prior art reference does not teach an “insulating layer” between the pixel electrode 112 and the sensor electrode 130. 
The Examiner respectfully disagrees with this argument. See Lee’s Paragraph [0059] which discloses “The pixel definition layer 270 may be made of at least one material selected from the group consisting of organic insulating materials, such as an acrylic organic compound, polyamide, and polyimide, but it is not limited thereto or thereby, and may be made of any of various insulating materials”. Therefore the figure 2A shows layer 270 formed between 112 and 130 in a horizontal direction. In light of this, the Examiner believes Lee would read on the newly added claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        08/05/2021